FILE COPY

       RE: Case No. 21-0052                   DATE: 1/19/2021
       COA #: 10-20-00221-CV                   TC#: CPS-322-A
STYLE: PT CASE: IN RE J-R.A.M., A CHILD
      A petition for review was filed today in the above-
styled case. Respondent may file either a response, or a
waiver of response. If you file a waiver, the Court will
not grant the petition without first requesting a response.
(TEX. R. APP. P. 53.3) There is no fee for a response or a
waiver.



                       MS. ELIZABETH 'BETH' A. TOBEN
                       501 FRANKLIN
                       P. O. BOX 1225
                       WACO, TX 76703
                       * DELIVERED VIA E-MAIL *
                                                  FILE COPY

       RE: Case No. 21-0052                   DATE: 1/19/2021
       COA #: 10-20-00221-CV                   TC#: CPS-322-A
STYLE: PT CASE: IN RE J-R.A.M., A CHILD
      A petition for review was filed today in the above-
styled case. Respondent may file either a response, or a
waiver of response. If you file a waiver, the Court will
not grant the petition without first requesting a response.
(TEX. R. APP. P. 53.3) There is no fee for a response or a
waiver.



                       MS. NITA WHITENER
                       CLERK, TENTH COURT OF APPEALS
                       MCLENNAN COUNTY COURTHOUSE, RM 415
                       501 WASHINGTON AVENUE
                       WACO, TX 76701
                       * DELIVERED VIA E-MAIL *
                                                  FILE COPY

       RE: Case No. 21-0052                   DATE: 1/19/2021
       COA #: 10-20-00221-CV                   TC#: CPS-322-A
STYLE: PT CASE: IN RE J-R.A.M., A CHILD
      A petition for review was filed today in the above-
styled case. Respondent may file either a response, or a
waiver of response. If you file a waiver, the Court will
not grant the petition without first requesting a response.
(TEX. R. APP. P. 53.3) There is no fee for a response or a
waiver.



                       MS. REBECCA L. SAFAVI
                       TX DEPT. OF FAMILY & PROTECTIVE
                       SERVICES
                       2401 RIDGEPOINT DRIVE, BUILDING H-2
                       MC: Y-956
                       AUSTIN, TX 78754
                       * DELIVERED VIA E-MAIL *
                                                  FILE COPY

       RE: Case No. 21-0052                   DATE: 1/19/2021
       COA #: 10-20-00221-CV                   TC#: CPS-322-A
STYLE: PT CASE: IN RE J-R.A.M., A CHILD
      A petition for review was filed today in the above-
styled case. Respondent may file either a response, or a
waiver of response. If you file a waiver, the Court will
not grant the petition without first requesting a response.
(TEX. R. APP. P. 53.3) There is no fee for a response or a
waiver.



                       DISTRICT CLERK LIMESTONE COUNTY
                       LIMESTONE COUNTY COURT
                       P.O. BOX 230
                       GROESBECK, TX 76642
                       * DELIVERED VIA E-MAIL *
                                                  FILE COPY

       RE: Case No. 21-0052                   DATE: 1/19/2021
       COA #: 10-20-00221-CV                   TC#: CPS-322-A
STYLE: PT CASE: IN RE J-R.A.M., A CHILD
      A petition for review was filed today in the above-
styled case. Respondent may file either a response, or a
waiver of response. If you file a waiver, the Court will
not grant the petition without first requesting a response.
(TEX. R. APP. P. 53.3) There is no fee for a response or a
waiver.



                       MS. MICHELLE JULIE LATRAY
                       LAW OFFICE OF MICHELLE J. LATRAY
                       221 W NAVASOTA ST
                       GROESBECK, TX 76642-1713
                       * DELIVERED VIA E-MAIL *
                                                  FILE COPY

       RE: Case No. 21-0052                   DATE: 1/19/2021
       COA #: 10-20-00221-CV                   TC#: CPS-322-A
STYLE: PT CASE: IN RE J-R.A.M., A CHILD
      A petition for review was filed today in the above-
styled case. Respondent may file either a response, or a
waiver of response. If you file a waiver, the Court will
not grant the petition without first requesting a response.
(TEX. R. APP. P. 53.3) There is no fee for a response or a
waiver.



                       MR. E. ALAN BENNETT
                       SHEELY LOVELACE & MAYFIELD P.C.
                       510 N. VALLEY MILLS DRIVE, SUITE 500
                       WACO, TX 76710-6077
                       * DELIVERED VIA E-MAIL *
                                                  FILE COPY

       RE: Case No. 21-0052                   DATE: 1/19/2021
       COA #: 10-20-00221-CV                   TC#: CPS-322-A
STYLE: PT CASE: IN RE J-R.A.M., A CHILD
      A petition for review was filed today in the above-
styled case. Respondent may file either a response, or a
waiver of response. If you file a waiver, the Court will
not grant the petition without first requesting a response.
(TEX. R. APP. P. 53.3) There is no fee for a response or a
waiver.



                       MS. LESLIE STARR BARROWS
                       THE BARROWS FIRM, P.C.
                       500 E. BELKNAP, SUITE A
                       FORT WORTH, TX 76102
                       * DELIVERED VIA E-MAIL *